
	
		II
		112th CONGRESS
		2d Session
		S. 3583
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mrs. Hagan (for herself,
			 Mr. Kerry, and Mrs. Gillibrand) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to establish and carry out a community revitalization program to
		  provide Federal grants to communities for the rehabilitation of critically
		  needed parks, recreational areas, and facilities, the development of improved
		  recreational programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Parks Revitalization
			 Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 2010 United States Census, over 80 percent of the population of the United
			 States lives in urban areas.
			(2)Urban parks are a
			 critical part of our Nation’s urban infrastructure, playing a vital role in
			 revitalizing neighborhoods, stimulating our Nation’s economy, combating
			 national issues such as obesity and juvenile delinquency, and protecting our
			 environment.
			(3)Urban parks are a
			 catalyst for active outdoor recreation, an industry which in 2010 supported
			 6,100,000 American jobs, generated $646,000,000,000 in retail sales and
			 services across the United States, generated $39,900,000,000 in Federal tax
			 revenues, and $39,900,000,000 in State and local tax revenues.
			(4)Studies also show
			 that approximately 20 jobs are created for every $1,000,000 invested in parks
			 and conservation projects.
			(5)Studies have
			 found that parkland saves cities millions of dollars in storm water management
			 and air pollution expenses by capturing precipitation, reducing runoff, and
			 absorbing air pollutants.
			(6)Between 2001 and
			 2012, as funding for local parks and recreation significantly declined, the
			 number of adults classified as overweight or obese steadily increased from 61
			 percent to 67 percent. Similarly, during this same period, the number of
			 children and adolescents classified as overweight or obese nearly tripled,
			 going from 12 percent in 2001 to 33 percent in 2011.
			(7)Physical
			 inactivity contributes to obesity and takes a toll on our Nation’s economy, as
			 the annual costs of medical spending and lost productivity from individuals in
			 the United States being obese and overweight are estimated to be
			 $147,000,000,000. Access to urban parks is critical to combating this issue. A
			 study by the Centers for Disease Control found that the creation of, or
			 enhanced access to, places for physical activity, such as parks, led to a 25.6
			 percent increase in the percentage of people exercising on 3 or more days a
			 week which improves the physical and mental health of our citizens.
			(8)Access to urban
			 parks is critical to combating obesity and its residual impact on health care
			 expenses. A study by the Centers for Disease Control and Prevention found that
			 the creation of, or enhanced access to, places for physical activity, such as
			 parks, led to a 25.6 percent increase in the percentage of people exercising on
			 3 or more days a week, which improves the physical and mental health of our
			 citizens.
			(9)According to the Centers for Disease
			 control and Prevention, over the 25 years preceding the date of enactment of
			 this Act, rates of obesity have more than tripled among adolescents ages 12 to
			 19 and doubled among adults ages 20 to 74 and children ages 6 to 11.
			(10)Physical
			 inactivity contributes to obesity. A study by the CDC found that the creation
			 of, or enhanced access to, places for physical activity led to a 25.6 percent
			 increase in the percentage of people exercising on 3 or more days a week.
			 Physical activity can improve physical and mental health. The annual costs of
			 medical spending and lost productivity from individuals in the United States
			 being obese and overweight are estimated to be $147,000,000,000.
			(11)Urban parks also
			 decrease juvenile delinquency by providing quality after school programs.
			 According to the Juvenile Justice Bulletin, without structured, supervised
			 activities in the after school hours, youth are at greater risk of being
			 victims of crime or participating in anti-social behaviors, especially during
			 the hours of 2:00 pm to 6:00 pm.
			(12)The National
			 Youth Violence Prevention Resource Center reported that students who spend no
			 time in extracurricular activities, such as those offered in after-school
			 programs through parks and recreation agencies, are 49 percent more likely to
			 have used drugs and 37 percent more likely to become teen parents than are
			 those students who spend 1 to 4 hours per week in extracurricular
			 activities.
			(13)According to the
			 Juvenile Justice Bulletin, without structured, supervised activities in the
			 after-school hours, youth are at greater risk of being victims of crime or
			 participating in anti-social behaviors. Juveniles are at the highest risk of
			 being a victim of crime between 2:00 p.m. and 6:00 p.m., and the peak hour for
			 juvenile crime is between 3:00 p.m. and 4:00 p.m., the first hour after most
			 students are dismissed from school.
			3.PurposesThe purposes of this Act are—
			(1)to authorize the
			 Secretary to establish and carry out a community revitalization program to
			 provide Federal grants to communities for the rehabilitation of critically
			 needed parks, recreational areas, and facilities, the development of improved
			 recreational programs, and for other purposes;
			(2)to improve urban
			 areas through economic development;
			(3)to prevent and
			 improve chronic disease outcomes, including cardiovascular disease, diabetes,
			 depression, and obesity;
			(4)to improve
			 recreational areas and facilities and expand recreation services in urban areas
			 with a high incidence of crime and to help expand recreation opportunities for
			 at-risk youth;
			(5)to promote
			 collaboration between local agencies involved in parks and recreation, law
			 enforcement, youth social services, and juvenile justice system;
			(6)to ensure accessibility to therapeutic
			 recreation services and to provide recreation opportunities for injured or
			 disabled members of the Armed Forces; and
			(7)to encourage the rehabilitation of existing
			 and construction of new urban recreational areas and facilities with
			 environmentally beneficial components, when possible, such as sustainable
			 landscape features and upcycled and recycled materials, and to prioritize the
			 selection of projects that provide environmental benefits to urban areas,
			 including by updating lighting, planting trees, increasing the urban forestry
			 canopy, improving stormwater management, increasing green infrastructure,
			 employing water conservation measures, and adding green spaces to urban
			 areas.
			4.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)The term
			 recreational areas and facilities means indoor or outdoor parks,
			 buildings, sites, or other facilities that are dedicated to recreation purposes
			 and administered by public or private nonprofit agencies to serve the
			 recreation needs of community residents, with emphasis on public facilities
			 readily accessible to residential neighborhoods, including multiple-use
			 community centers that have recreation as a primary purpose, but excluding
			 major sports arenas, exhibition areas, and conference halls used primarily for
			 commercial sports, spectator, or display activities.
			(2)The term
			 rehabilitation and construction grants means matching capital
			 grants to local governments for the purpose of rebuilding, remodeling,
			 expanding, or developing existing or building new recreational areas and
			 facilities, including improvements in park landscapes, infrastructure,
			 buildings, and support facilities, and the provision of lighting, emergency
			 phones, or other capital improvements to improve the security of urban parks,
			 but excluding routine maintenance and upkeep activities.
			(3)The term
			 innovation and recreation program grants means matching grants to
			 local governments to cover costs of personnel, facilities, equipment, supplies,
			 or services designed to demonstrate innovative and cost effective ways to
			 augment park and recreation opportunities, or support new or existing programs,
			 which increase access to recreation opportunities for returning veterans and
			 active duty military and their families or provide constructive alternatives
			 for youth at risk for engaging in criminal behavior.
			(4)The term
			 recovery action program grants means matching grants to local
			 governments for development of local park and recreation recovery action
			 programs, including for resource and needs assessment, coordination, citizen
			 involvement and planning, and program development activities to encourage
			 public definition of goals and develop priorities and strategies for overall
			 recreation system recovery.
			(5)The term
			 maintenance means all commonly accepted practices necessary to
			 keep recreational areas and facilities operating in a state of good repair and
			 to protect such areas and facilities from deterioration resulting from normal
			 wear and tear.
			(6)The term
			 local government means any city, county, town, township, parish,
			 village, or any local or regional special district such as a park district,
			 conservation district, or park authority.
			(7)The term
			 private nonprofit agency means a community-based, non-profit
			 organization, corporation, or association organized for purposes of providing
			 recreation, conservation, and educational services directly to urban residents
			 on either a neighborhood or community-wide basis through voluntary donations,
			 voluntary labor, or public or private grants.
			(8)The term
			 Secretary means the Secretary of Housing and Urban
			 Development.
			(9)The term State means any State
			 of the United States (or any instrumentality of a State approved by the
			 Governor), the District of Columbia, and the Commonwealth of Puerto
			 Rico.
			(10)The term
			 insular areas means Guam, the Virgin Islands, American Samoa, and
			 the Northern Mariana Islands.
			5.Federal
			 assistance grants
			(a)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations establishing a community revitalization program to
			 provide Federal rehabilitation and construction grants, innovation and
			 recreation programming grants, and recovery action program grants in accordance
			 with this Act.
			(b)RequirementsThe
			 regulations required under subsection (a) shall include—
				(1)eligibility
			 requirements for the grant program established pursuant to such
			 subsection;
				(2)the timing and
			 form of applications required to be submitted to the Secretary by local
			 governments seeking such grants;
				(3)required elements
			 of any grant application required to be submitted to the Secretary by local
			 governments seeking such grants;
				(4)criteria for
			 priority selection and approval by the Secretary in choosing which local
			 governments receive grant funds;
				(5)guidelines for
			 seeking modification of a project to be funded or which is funded by the grant
			 program established pursuant to such subsection; and
				(6)penalties placed
			 on local governments that received amounts under the grant program established
			 pursuant to such subsection for failing to comply with the reporting and
			 recordkeeping requirements set forth in section 13, up to and including
			 rescission of grant amounts for repetitive violations.
				6.Eligibility
			 requirements and priority criteria
			(a)Eligibility
			 requirements
				(1)In
			 generalIn developing the regulations required under section
			 5(a), the Secretary shall set forth eligibility requirements for receiving
			 grants under the community revitalization program established pursuant to this
			 Act.
				(2)ConsiderationsThe
			 eligibility requirements required to be established under paragraph (1) shall
			 be based on—
					(A)evidence of a
			 commitment to ongoing planning, rehabilitation, service, operation, and
			 maintenance programs for park and recreations systems, as described in section
			 8;
					(B)population density
			 (the number of persons per square mile of land area);
					(C)total population
			 under 18 years of age or over 59 years of age;
					(D)the number of
			 unemployed people as a percentage of the civilian labor force;
					(E)the percent of
			 households without automobiles available;
					(F)the percent of
			 persons with income below 125 percent of the poverty level;
					(G)the percent of
			 single-headed households with children present; and
					(H)any additional
			 criteria the Secretary determines appropriate.
					(b)Partial
			 eligibility waiver
				(1)GenerallySubject
			 to paragraph (2), the Secretary is authorized to designate local governments in
			 standard metropolitan statistical areas, as defined by the most current census,
			 that do not meet all of the eligibility requirements required under subsection
			 (a) as eligible to receive grants under this Act.
				(2)Limitation of
			 fundsGrants to local governments described in paragraph (1)
			 shall not exceed, in the aggregate, 15 percent of the funds appropriated
			 pursuant to this Act for rehabilitation and construction, innovation and
			 recreation program, and recovery action program grants.
				(c)Eligibility
			 certificationAs part of any application process set forth
			 pursuant to the regulations prescribed under section 5, a responsible official
			 for a local government that has applied for a grant under this Act shall
			 certify that the local government meets all of the eligibility requirements
			 established under this Act with respect to receipt of grant amounts under the
			 community revitalization program established pursuant to this Act. If a local
			 government applies for a partial eligibility waiver under subsection (b), such
			 certification shall specify which of the eligibility requirements are met by
			 the local government.
			(d)Priority
			 criteria
				(1)General priority
			 criteriaThe Secretary shall establish priority criteria for the
			 selection and approval of projects to be funded by grant amounts made available
			 pursuant to this Act. The priority criteria established under this subsection
			 shall be based on factors such as—
					(A)a higher
			 population density of the project neighborhood;
					(B)demonstrated
			 deficiencies in the condition of existing recreational areas and facilities in
			 the project neighborhood;
					(C)demonstrated
			 deficiencies in access to neighborhood recreation opportunities, particularly
			 for minority and low- and moderate-income residents, veterans or active duty
			 military families, and residents with physical or mental disabilities;
					(D)the number of
			 unemployed people as a percentage of the civilian labor force of the project
			 neighborhood;
					(E)public
			 participation in determining rehabilitation or development needs;
					(F)the extent to
			 which a project or program supports or complements target activities undertaken
			 as part of a local government’s overall community development and urban
			 revitalization program;
					(G)the extent to
			 which such a project would—
						(i)provide employment
			 opportunities for minorities, youth, and low- and moderate-income residents in
			 the project neighborhood; and
						(ii)provide for
			 participation of neighborhood, nonprofit, or tenant organizations in the
			 proposed rehabilitation and construction activity or in subsequent maintenance,
			 staffing, or supervision of recreational areas and facilities;
						(H)the amount of
			 State, local, and private support for the project as evidenced by commitments
			 of non-Federal resources to project construction or operation; and
					(I)any additional
			 criteria the Secretary determines appropriate.
					(2)Priority
			 Criteria for Rehabilitation and Construction GrantsIn addition
			 to the general priority criteria established under paragraph (1), the Secretary
			 shall establish priority criteria for the selection and approval of projects to
			 be funded by a rehabilitation and construction grant made pursuant to this Act,
			 including whether the project—
					(A)builds
			 recreational areas and facilities in areas that are located within half a mile
			 of public housing or a school and do not currently have indoor or outdoor
			 facilities;
					(B)creates,
			 maintains, or revitalizes playgrounds or active play areas for children;
					(C)connects children
			 to the outdoors for physical activity and access to nature;
					(D)promotes physical
			 activity for individuals and the community at large;
					(E)works
			 collaboratively with local governments, colleges, and universities, and other
			 institutions to track the longitudinal rates of chronic diseases in the
			 community such as cardiovascular disease, diabetes, depression, and
			 obesity;
					(F)uses
			 environmentally beneficial components such as sustainable landscape features
			 and upcycled and recycled materials;
					(G)provides environmental benefits to urban
			 areas, including by—
						(i)updating
			 lighting;
						(ii)planting
			 trees;
						(iii)increasing the
			 urban forestry canopy;
						(iv)improving
			 stormwater management;
						(v)increasing green
			 infrastructure;
						(vi)employing water
			 conservation measures; or
						(vii)adding green
			 spaces;
						(H)connects to public
			 transportation;
					(I)uses LEED Green Building Standards or
			 contains energy efficiency components such as energy efficient lighting and
			 HVAC systems, and uses SITES sustainable landscape standards, or other
			 sustainable components and practices;
					(J)contains safe trails or routes, such as
			 trails, bikeways, and sidewalks that connect to neighborhoods and enhance
			 access to parks and recreational areas and facilities;
					(K)enhances or
			 expands youth development in neighborhoods and communities by engaging youth in
			 environmental stewardship, conservation, and service projects;
					(L)updates existing equipment or facilities to
			 be in compliance with the most recent accessibility guidelines published by the
			 United States Access Board, specifically by removing architectural barriers so
			 that sites comply or exceed the requirements of the final guidelines for the
			 accessibility of recreational areas and facilities; or
					(M)constructs new facilities or sites to
			 comply with or exceed the minimum requirements of the final guidelines for the
			 accessibility of recreational sites and facilities published by the United
			 States Access Board.
					(3)Priority
			 criteria for innovation and recreation program grantsIn addition
			 to the general priority criteria established under paragraph (1), the Secretary
			 shall establish priority criteria for the selection and approval of programs to
			 be funded by an innovation and recreation program grant made pursuant to this
			 Act, including whether the project or program—
					(A)promotes the
			 unique integration of recreation with other community services, such as
			 transportation, public housing and public safety, either to expand or update
			 current services, or to link programs within the social service structure of a
			 neighborhood or between neighborhoods;
					(B)utilizes new
			 management and cost-saving or service-efficient approaches for improving the
			 delivery of recreation services;
					(C)serves
			 communities with a high population of active military families or
			 veterans;
					(D)ensures
			 accessibility to therapeutic recreation services and provides recreation
			 opportunities for injured or disabled members of the Armed Forces;
					(E)employs veterans,
			 youth, or uses youth volunteers;
					(F)targets youth
			 that are at the greatest risk of becoming involved in violence and
			 crime;
					(G)demonstrates past
			 success in providing constructive alternatives to youth at risk for engaging in
			 criminal behavior
					(H)demonstrates
			 collaboration between local park and recreation, juvenile justice, law
			 enforcement, and youth social service agencies and nongovernmental entities,
			 including private, nonprofit agencies;
					(I)shows the
			 greatest potential of being continued with non-Federal funds or may serve as
			 models for other communities.
					7.Rehabilitation
			 and innovation and recreation program grants
			(a)AuthorizationUpon
			 approval of an application by the chief executive of an eligible local
			 government, the Secretary may provide 70 percent matching rehabilitation and
			 construction grants and innovation and recreation program grants directly to
			 such eligible local government.
			(b)TransferAt
			 the discretion of a local government receiving a rehabilitation and
			 construction grant or innovation and recreation program grant pursuant to
			 subsection (a), and if consistent with an approved application, such a grant
			 may be transferred in whole or in part to private nonprofit agencies, provided
			 that assisted recreational areas and facilities owned or managed by such
			 private nonprofit agencies offer recreation opportunities to the general
			 population within the jurisdictional boundaries of the local government.
			(c)PaymentsGrant
			 payments may be made only for rehabilitation and construction or innovation and
			 recreation projects and programs approved by the Secretary. In the case of
			 rehabilitation and construction and innovation projects, such payments may be
			 made periodically in keeping with the rate of progress toward the satisfactory
			 completion of a project, except that the Secretary may, when appropriate, make
			 advance payments on approved rehabilitation and construction and innovation
			 projects in an amount not to exceed 20 percent of the total project
			 cost.
			(d)Modification of
			 projectThe Secretary may authorize modification of an approved
			 rehabilitation and construction or innovation project only when a grantee has
			 adequately demonstrated that such modification is necessary because of
			 circumstances not foreseeable at the time such project was proposed.
			(e)Special
			 considerations for innovation and recreation programInnovation
			 grants shall correspond to the goals, priorities, and implementation strategies
			 expressed in local park and recreation recovery action programs, with
			 particular regard to the special considerations listed in section 8(b) of this
			 Act.
			8.Local commitments
			 to system recovery and maintenance
			(a)Recovery action
			 programs
				(1)In
			 generalAs a requirement for project approval, a local government
			 applying for a grant under this Act shall submit to the Secretary evidence of
			 its commitment to ongoing planning, rehabilitation, service, operation, and
			 maintenance programs for its park and recreation systems. Such commitment shall
			 be expressed in a local park and recreation recovery action program that
			 maximizes coordination of all community resources, including other federally
			 supported urban development and recreation programs.
				(2)Interim
			 preliminary action programsDuring an initial interim period to
			 be established by regulation, the recovery action program requirement under
			 paragraph (1) may be satisfied by submission of preliminary action programs of
			 a local government that define objectives, priorities, and implementation
			 strategies for overall system recovery and maintenance and commit such local
			 government to a scheduled program development process.
				(3)5-year action
			 programFollowing the interim period under paragraph (2), each
			 local government applicant shall submit to the Secretary, as a condition of
			 eligibility, a 5-year park and recreation recovery action program that
			 demonstrates—
					(A)identification of
			 recovery objectives, priorities, and implementation strategies;
					(B)adequate planning
			 for rehabilitation of specific recreational areas and facilities, including
			 projections of the cost of proposed projects;
					(C)capacity and
			 commitment to assure that facilities provided or improved under this Act shall
			 thereafter continue to be adequately maintained, protected, staffed, and
			 supervised;
					(D)intention to
			 maintain total local public outlays for park and recreation purposes at levels
			 at least equal to those in the year preceding that in which grant assistance is
			 sought, except in any case where a reduction in park and recreation outlays is
			 proportionate to a reduction in overall spending by the applicant; and
					(E)the relationship
			 of the park and recreation recovery action program to overall community
			 development and urban revitalization efforts.
					(4)Continuing
			 planning processWhere appropriate, the Secretary may encourage
			 local governments to meet recovery action program requirements through a
			 continuing planning process which includes periodic improvements and updates in
			 recovery action program submissions to eliminate identified gaps in program
			 information and policy development.
				(b)Recovery action
			 program special considerationsRecovery action programs shall
			 address, at a minimum, the following special considerations:
				(1)Rehabilitation of
			 existing recreational areas and facilities, including—
					(A)general systemwide
			 renovation;
					(B)special
			 rehabilitation requirements for recreational areas and facilities in areas of
			 high population concentration and economic distress; and
					(C)restoration of
			 outstanding or unique structures, landscaping, or similar features in parks of
			 historical or architectural significance.
					(2)Local commitments
			 to innovative and cost-effective programs and projects at the neighborhood
			 level to augment recovery of park and recreation systems, including—
					(A)recycling of
			 abandoned schools and other public buildings for recreation purposes;
					(B)multiple use of
			 operating educational and other public buildings;
					(C)purchase of
			 recreation services on a contractual basis;
					(D)use of mobile
			 facilities and recreational, cultural, and educational programs or other
			 innovative approaches to improving access for neighborhood residents;
					(E)integration of the
			 recovery action program with federally assisted projects to maximize recreation
			 opportunities through conversion of abandoned railroad and highway
			 rights-of-way, waterfront, and other redevelopment efforts and such other
			 federally assisted projects, as appropriate;
					(F)conversion to
			 recreational use of street space, derelict land, and other public lands not now
			 designated for neighborhood recreational use; and
					(G)use of various
			 forms of compensated and uncompensated land regulation, tax inducements, or
			 other means to encourage the private sector to provide neighborhood park and
			 recreation facilities and programs.
					(c)Publication of
			 requirementsThe Secretary shall establish and publish in the
			 Federal Register requirements for preparation, submission, and updating of
			 local park and recreation recovery action programs.
			(d)Innovation and
			 recreation program grant
				(1)EligibilityIn order to be eligible to receive an
			 at-risk youth recreation grant, a local government shall—
					(A)include in its 5-year park and recreation
			 recovery action program the goal of—
						(i)utilizing new ideas, concepts, and
			 approaches aimed at improving facility design, operations, or programming in
			 the delivery of recreation services;
						(ii)increased access of therapeutic or other
			 recreation services to veterans and military families; or
						(iii)reducing crime and juvenile delinquency;
			 and
						(B)provide a description of implementation
			 strategies to achieve such goals.
					(2)CoordinationThe
			 description of implementation strategies under paragraph (1) shall also address
			 how the local government is coordinating its recreation programs with other
			 community development or service agencies.
				(e)Recovery action
			 program grantsThe Secretary is authorized to provide up to 50
			 percent matching grants to eligible local government applicants for recovery
			 action program development and planning to meet the objectives of this
			 section.
			9.State action
			 incentive; Federal grants, increaseThe Secretary is authorized to increase
			 Federal rehabilitation and construction grants and innovation and recreation
			 program grants authorized under section 7, by providing an additional match
			 equal to the total match provided by a State of up to 15 percent of the total
			 project or program costs. In no event may the Federal matching amount exceed 85
			 percent of total project or program cost. The Secretary shall further encourage
			 the States to assist in assuring that local recovery plans and programs are
			 adequately implemented by cooperating with the Department of Housing and Urban
			 Development in monitoring local park and recreation recovery action programs
			 and in assuring consistency of such plans and programs, where appropriate, with
			 State recreation policies as set forth in statewide comprehensive outdoor
			 recreation plans.
		10.Matching
			 requirements; non-federal share of project or program costs
			(a)Non-Federal
			 sourcesThe non-Federal share of project or program costs
			 assisted under this Act may be derived from—
				(1)general or special
			 purpose State or local revenues;
				(2)State categorical
			 grants;
				(3)special
			 appropriations by State legislatures;
				(4)donations of land,
			 buildings, or building materials;
				(5)in-kind
			 construction, technical, and planning services; or
				(6)any combination of
			 paragraphs (1) through (5).
				(b)Prohibited
			 sourcesNo moneys from any Federal grant program other than
			 general revenue sharing and the community development and energy efficiency and
			 conservation block grant programs shall be used to match Federal grants under
			 this program.
			(c)Private
			 contributionsThe Secretary shall encourage States and private
			 interests to contribute, to the maximum extent possible, to the non-Federal
			 share of project or program costs.
			11.Conversion of
			 recreation propertyNo
			 property improved or developed with assistance under this Act shall, without
			 the approval of the Secretary, be converted for uses other than for public
			 recreation. The Secretary shall approve such conversion only if the Secretary
			 determines it to be consistent with the current local park and recreation
			 recovery action program and only upon such conditions as the Secretary
			 determines necessary to assure the provision of adequate recreation properties
			 and opportunities of reasonably equivalent location and usefulness.
		12.Coordination of
			 programThe Secretary
			 shall—
			(1)coordinate the
			 urban revitalization and livable communities program with other Federal
			 departments and agencies and with State agencies that administer programs and
			 policies affecting urban areas such as the White House Office of Urban Policy
			 and departments that administer programs and policies affecting climate change,
			 green jobs, housing, urban development, natural resources management,
			 employment, transportation, community services, and voluntary action;
			(2)encourage maximum
			 coordination of the program between appropriate State agencies and local
			 government applicants; and
			(3)require that local
			 government applicants include provisions for participation of community and
			 neighborhood residents, including youth, and for public-private coordination in
			 recovery action program planning and project selection.
			13.Report;
			 recordkeeping; audit and examination
			(a)ReportEach
			 recipient of assistance under this Act shall submit to the Secretary, for each
			 fiscal year such assistance is received, an annual report detailing the
			 projects and programs undertaken with such assistance, the number of jobs
			 created by such assistance, and any other information the Secretary determines
			 appropriate based on the priority criteria established by the Secretary under
			 sections 5 and 6.
			(b)RecordkeepingEach
			 recipient of assistance under this Act shall keep such records as the Secretary
			 shall prescribe, including records that fully disclose the amount and
			 disposition of project or program undertakings in connection with which
			 assistance under this Act is given or used, and the amount and nature of that
			 portion of the cost of the project or program undertaking supplied by other
			 sources, and such other records as will facilitate an effective audit.
			(c)Audit and
			 examinationThe Secretary and the Comptroller General of the
			 United States, or their duly authorized representatives, shall have access, for
			 the purpose of audit and examination, to any books, documents, papers, and
			 records of a recipient of assistance under this Act that are pertinent to such
			 assistance.
			14.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as
			 necessary to carry out this Act for each of fiscal years 2013 through
			 2022.
			(b)Recovery action
			 program grantsNot more than 3 percent of the funds appropriated
			 pursuant to subsection (a) in any fiscal year may be used for grants for the
			 development of local park and recreation recovery action programs pursuant to
			 section 8 of this Act.
			(c)Innovation and
			 recreation program grantsNot
			 more than 10 percent of the funds appropriated pursuant to subsection (a) in
			 any fiscal year may be used for innovation grants pursuant to section 7 of this
			 Act.
			(d)Discretionary
			 fundNotwithstanding any
			 other provision of this Act or any other law or regulation, not more than 2
			 percent of the funds appropriated pursuant to subsection (a) in any fiscal year
			 may be used to provide rehabilitation and construction grants, innovation and
			 recreation program grants, and recovery action program grants to be used in the
			 insular areas. Such sums will not be subject to the matching provisions of this
			 Act, and may only be subject to such conditions, reports, plans, and
			 agreements, if any, as determined by the Secretary.
			15.Limitation of
			 use of fundsNot more than 10
			 percent of funds appropriated pursuant to section 14 for rehabilitation and
			 construction grants in any fiscal year may be used for the acquisition of lands
			 or interests in land.
		16.Reports to
			 Congress
			(a)Interim
			 reportNot later than 5 years
			 after the date of enactment of this Act, the Secretary shall submit to Congress
			 an interim report containing such findings and recommendations as the Secretary
			 determines appropriate with respect to the community revitalization program
			 established pursuant to this Act.
			(b)Final
			 reportNot later than 10
			 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report describing the overall impact of the community revitalization
			 program established pursuant to this Act.
			
